Exhibit 99.6 (Text of graph posted to Ashland Inc.'s website concerning Ashland Water Technologies sales) Monthly Sales ($ inmillions) January February March April May June 84.5 148.8 July 81.8 159.7 August 151.3 September 153.6 October 148.2 November December 12 Month Rolling Average ($inmillions)* January February March April May June 117.7 July 77.5 124.2 August September 137.7 October November December *NOTE: Information from October 2008 and prior does not include the Paper Technologies and Ventures operations of Hercules acquired on November 13, 2008.
